Case: 19-50041      Document: 00515072688         Page: 1    Date Filed: 08/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-50041                           FILED
                                 Conference Calendar                 August 12, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN CARLOS RIVERA,
                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-208-1


Before DENNIS, OWEN, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Carlos Rivera has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rivera has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Rivera’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50041   Document: 00515072688   Page: 2   Date Filed: 08/12/2019


                              No. 19-50041

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2